IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,271




EX PARTE DAVID DUANE DUNIGAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 32765CR/A IN THE 40TH JUDICIAL DISTRICT COURT
FROM ELLIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of evading arrest
and sentenced to twenty years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal despite telling Applicant that he would file the appeal on his behalf. 
            The trial court has determined that trial counsel failed to timely file a notice of appeal.  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 32765CR/A from the 40th Judicial District Court of Ellis
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: January 13, 2010
Do Not Publish